836 F.2d 550
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Al PODLESNICK, Plaintiff-Appellant,v.AIRBORNE EXPRESS, INC., Defendant-Appellee, Cross-Appellant.
Nos. 86-4003/86-456.
United States Court of Appeals, Sixth Circuit.
Dec. 24, 1987.

Before KEITH, MILBURN and DAVID A. NELSON, Circuit Judges.
PER CURIAM:


1
Plaintiff appeals and defendant cross-appeals the judgment for defendant (except for nominal contract damages) in this action pursuant to Ohio contract law and the Railway Labor Act, 45 U.S.C. section 151 et seq.


2
After careful consideration of the arguments of counsel, the record and the briefs in this case, we hereby AFFIRM the decision below for the reasons set forth in the fine opinion of Judge Rice of the Southern District of Ohio, entered January 13, 1986.